Fourth Court of Appeals
                                        San Antonio, Texas
                                                April 2, 2015

                                            No. 04-15-00128-CR

                                        IN RE Eduardo TREVINO

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

        On March 9, 2015, relator filed a petition for writ of mandamus. The court has considered
relator’s petition and the clerk’s record provided by the trial court and has determined that the
relief sought by relator has been obtained by virtue of the trial court’s order dated March 20,
2015. Relator’s petition is now moot. Accordingly, the petition for writ of mandamus is
DENIED AS MOOT. See TEX. R. APP. P. 52.8(a). Relator’s request for leave to file the petition
for writ of mandamus is also DENIED AS MOOT. The court’s opinion will issue at a later date.

           It is so ORDERED on April 2, 2015.



                                                        PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause Nos. 1999CR4085, 1999CR6204, and 1999CR6205, each styled The State of
Texas v. Eduardo Trevino, pending in the 144th Judicial District Court, Bexar County, Texas, the Lorina I. Rummel
presiding.